NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  SHELTON DESHAWN FORD, Petitioner.

                         No. 1 CA-CR 12-0710 PRPC
                               FILED 07-17-2014


    Petition for Review from the Superior Court in Maricopa County
               Nos. CR2009-151267-001 and CR2009-178174
              The Honorable Pamela Hearn Svoboda, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Shelton DeShawn Ford, Kingman
Petitioner Pro Se



                       MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge John C. Gemmill and Judge Donn Kessler joined.
                             STATE v. FORD
                           Decision of the Court

A R M S T R O N G, Judge:

¶1             Petitioner Shelton Deshawn Ford petitions this court for
review from the dismissal of his petition for post-conviction relief.
Presiding Judge John C. Gemmill and Judges Andrew W. Gould and
Donn Kessler have considered the petition for review and, for the reasons
stated, grant review and deny relief.

¶2             Ford pled guilty to aggravated driving under the influence
in two separate cases and the trial court sentenced him to an aggregate
term of twelve years' imprisonment to be followed by four years'
probation. Ford filed a consolidated, pro se petition for post-conviction
relief of-right after his counsel found no colorable claims for relief. The
trial court summarily dismissed the petition and Ford now seeks review.
We have jurisdiction pursuant to Arizona Rule of Criminal Procedure
32.9(c).

¶3            Ford identifies fourteen separate issues in his petition for
review, each of which alleges the trial court "failed to address" a specific
issue. Ford ultimately provides only eight reasons, however, for why we
should grant relief. Therefore, we address only those issues Ford
identifies within his eight grounds for relief.

¶4             In his first, second and fourth reasons for why we should
grant relief, Ford argues the trial court violated his right to due process
when it failed to provide him the transcript of an unidentified evidentiary
hearing from his first case.1 He further argues the State failed to comply
with the rules of disclosure. We deny relief on theses issues. First, a trial
court's failure to provide transcripts is not a cognizable claim under Rule
32.1. Second, Ford waived any issue regarding pretrial disclosure matters
when he pled guilty. A plea agreement waives all non-jurisdictional
defenses, errors and defects which occurred prior to the plea. State v.
Moreno, 134 Ariz. 199, 200, 655 P.2d 23, 24 (App. 1982). Finally, Ford
provides no supporting argument to support his allegations, no citations
to legal authority and no citations to the record. A petition for review
must set forth specific claims, present sufficient argument supported by
legal authority and include citation to the record. State v. Bortz, 169 Ariz.
575, 577, 821 P.2d 236, 238 (App. 1991); Ariz. R. Crim. P. 32.5, 32.9(c).

1      While Ford claims in his fourth reason for relief that he has
"documentation" that proves the transcript he sought was not transcribed,
he neither identifies that documentation nor provides us copies.



                                     2
                             STATE v. FORD
                           Decision of the Court

“[C]ompliance with Rule 32 is not a mere formality.” Canion v. Cole, 210
Ariz. 598, 600, ¶ 11, 115 P.3d 1261, 1263 (2005).

¶5             In his fifth reason for why we should grant relief, Ford
argues his trial counsel "can testify" as to certain matters regarding a plea
offer. We deny relief on this issue because Ford failed to provide an
affidavit from the witness that identified the testimony the witness would
provide. See State v. Borbon, 146 Ariz. 392, 399, 706 P.2d 718, 725 (1985).
Further, Ford provides no supporting argument to support his allegations,
no citations to legal authority and no citations to the record.

¶6             While Ford raises numerous other issues within his third,
sixth, seventh and eighth reasons for why we should grant relief, Ford did
not raise those issues in the petition for post-conviction relief he filed
below. A petition for review may not present issues not first presented to
the trial court. State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App.
1991); Ariz. R. Crim. P. 32.9(c)(1)(ii). Even if Ford had properly presented
those issues, we would deny relief because Ford provides no supporting
argument to support his allegations, no citations to legal authority and no
citations to the record.

¶7           We grant review and deny relief.




                                   :gsh




                                     3